DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-28 have been examined. 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/834999, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-28 are not entitled to the benefit of the prior application because the prior application does not disclose the claimed subject matter.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In the instance case, claims 1-14 are directed to method and claims 15-28 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to creating and registering token and providing set of rights which is an abstract idea. Specifically, the claims recite “creating a...token…; registering…token…; and … a set of predefined functions, wherein the predefined functions include…logic”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps creating and registering a token in association with an asset as a unique record and providing set of rights which is a process that deals with commercial or legal interactions including agreement in form of contract/license. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, memory device, computer processor, memory and communication interface merely use a computer as a tool to perform an abstract idea. Specifically, memory device, computer processor, memory and communication interface perform the steps of creating and registering a token in association with an asset as a unique record and providing set of rights. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of memory device, computer processor, memory and communication interface, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of creating and registering token and providing set of rights. As discussed above, taking the claim elements separately, memory device, computer processor, memory and communication interface performs the steps of creating and registering a token in association with an asset as a unique record and providing set of rights. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of creating and registering token and providing set of rights. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “wherein the communication interface is complaint with a communication specification implemented by the asset registry and which is configured to expose a set of predefined functions, wherein the predefine functions…..” the scope of the claims is unclear because communication interface is not part of the method and system claimed respectively. Therefore, the communication interface considered as outside the scope of the claim. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claims 2 and 16 recite “whereby the wallet is configured to conduct token functions that are recorded in the asset registry” The scope of the claims is unclear because wallet is not part of the claimed method and system. Therefore, the wallet considered as outside the scope of the claim. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
  Claims 5 and 19 recite “whereby the wallet is configured to conduct token functions” The scope of the claims is unclear because wallet is not part of the claimed method and system. Therefore, the wallet considered as outside the scope of the claim. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claims 9 and 23 recites the limitation "the class of child tokens" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 26 recites the limitation "the child token" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 and 16-28 are also rejected as each depends from claims 1 and 15 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, 13-18, 23-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rich (US 20200242105).
With respect to claims 1 and 15 Rich discloses: 
creating a digital token in accordance with a class definition, the token including a unique token identifier (See paragraph 0033); 
registering the digital token in association with an asset as a unique record in a memory device of an asset registry (See paragraph 0033,0037 and 0051); 
associating a communication interface with the digital token in accordance with the class definition, wherein the communication interface is compliant with a communication specification implemented by the asset registry and which is configured to expose a set of predefined functions (See paragraph 0047-0069);
Rich further disclose different functions such as: ownership transfer functions (See paragraph 0047-0061).
Rich does not explicitly disclose the specific type of functions, however, with respect to “wherein the predefined functions include asset ownership transfer functions, asset valuation publication functions, asset attribute determination functions and asset specific processing logic” these are nonfunctional descriptive material as it only describes the predefine functions, while the description of predefined functions is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 2 and 16 Rich discloses all the limitations as described above. Rich further discloses: associating a cryptographic wallet with the digital token (See paragraph 0051) With respect to “whereby the wallet is configured to conduct token functions that are recorded in the asset registry” this limitation does not have patentable weight because wallet is not part of the claimed system and method.

With respect to claims 3 and 17 Rich discloses all the limitations as described above. Rich further discloses: wherein the asset ownership transfer functions include at least one of a Create Sell Order function, a Cancel Sell Order function an Accept Sell Order Function, a Create Purchase Order function, and Cancel Purchase Order Function, and Accept Purchase Order Function, and a Reject Purchase Order Function (See paragraph 0061).

With respect to claims 4 and 18 Rich discloses all the limitations as described above. Rich further discloses: wherein the digital token is a non-fungible token and the asset is a non-fungible asset (See paragraph 0033,0037 and 0051).

With respect to claims 9 and 23 Rich discloses all the limitations as described above. Rich further discloses: creating a class registry consisting of asset classes each represented by a unique digital instrument or non-fungible token (See paragraph 0051-0055). With respect to “wherein the non-fungible class token has a parent non-fungible class token, wherein the class of child tokens inherits the attributes and function of the parent class token; and wherein the non-fungible asset tokens may be assigned a non-fungible asset class token to implement the classes attributes and functions based on the associated asset class token” these are nonfunctional descriptive material as it only describes the token, while the description of the token is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 10 and 24 Rich discloses all the limitations as described above. With respect to “wherein the non-fungible token represents an asset that is a fund of assets and is assigned a fund asset class token in the asset registry” these are nonfunctional descriptive material as it only describes the token, while the description of the token is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 11 and 25 Rich discloses all the limitations as described above. With respect to “wherein the asset associated with the non-fungible token is a fund and the assets respectively associated with the child tokens are non-fungible assets and/or fungible assets that are owned by the fund and the subset of the specified functions are operative to enumerate all child assets, add or remove child assets from the fund, and calculate a derived fund valuation based on the child assets in the fund at any specified time.” these are nonfunctional descriptive material as it only describes the asset, while the description of the asset is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 13 and 27 Rich discloses all the limitations as described above. With respect to “wherein a smart contract monitors point-in-time capital inflow and outflows of the fund and creates an optimized balance of the assets owned by the fund by increasing or decreasing the price of one or more of the child tokens” these limitations do not have any patentable weight and considered outside the scope because a smart contract is not part of the claimed method and system.

With respect to claims 14 and 28 Rich discloses all the limitations as described above. With respect to “wherein all tokens of class can be upgraded at the same time by creating, updating, or removing attributes or functions associated with the class token.” these are nonfunctional descriptive material as it only describes the tokens while the description of the tokens is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Claims 5-8, 12, 19-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rich (US 20200242105) in view of YANTIS (WO 2020/092900 A3).
With respect to claims 5 and 19 Rich discloses all the limitations as described above. Rich further discloses wrap multiple tokens (See paragraph 0082) Rich does not explicitly disclose: creating a fungible digital token; associating a cryptographic wallet with the fungible digital token, whereby the wallet is configured to conduct token functions; transferring ownership of the non-fungible digital token to the fungible digital token in order to wrap the non-fungible digital token with the fungible digital token and thereby enable fractional ownership of the asset represented by the non-fungible token including functions associated with shared ownership such as multi-party dividend distributions, corporate governance, and share trading. YANTIS discloses: creating a fungible digital token; associating a cryptographic wallet with the fungible digital token (See paragraph 0883, 0896-0898); transferring ownership of the non-fungible digital token to the fungible digital token in order to wrap the non-fungible digital token with the fungible digital token and thereby enable fractional ownership of the asset represented by the non-fungible token including functions associated with shared ownership such as multi-party dividend distributions, corporate governance, and share trading.(See paragraph 0883, 0896-0898). Therefore, it would have been obvious to one of the ordinary skills in the art at the time application was filed to modify the Rich reference with YANTIS reference in order to create a link between multiple tokens.

With respect to claims 6 and 20 Rich in view of YANTIS discloses all the limitations as described above. YANTIS further discloses: associating a communication interface with the fungible digital token, wherein the communication interface is compliant with a communication specification and which is configured to expose a set of predefined functions, (See paragraph 0917) With respect to  “wherein the predefined functions include asset ownership transfer functions, asset valuation publication functions, asset attribute determination functions and asset specific processing logic” these are nonfunctional descriptive material as it only describes the predefine functions, while the description of predefined functions is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 7 and 21 Rich in view of YANTIS discloses all the limitations as described above. With respect to “wherein the non-fungible digital token represents a fund of assets and includes fund management functions” these are nonfunctional descriptive material as it only describes the token, while the description of the token is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 8 and 22 Rich in view of YANTIS discloses all the limitations as described above. With respect to “wherein the fungible digital token is created in accordance with a token class definition, the fungible digital token including a unique token identifier.” these are nonfunctional descriptive material as it only describes the token, while the description of the token is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 12 and 26 Rich in view of YANTIS discloses all the limitations as described above. YANTIS further discloses: transferring at least one of the child tokens to the wallet associated with the fungible token in accordance with the asset ownership transfer functions, wherein the asset ownership transfer functions include at least one of a function for asset purchase, asset redemption, and asset ownership management. (See paragraphs 0885-888).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685